Exhibit 10.1

LEASE

 

 

Landlord:

Farley White Aetna Mills, LLC

Tenant:

pSivida Corp.

Date of Lease: As of November 1, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I—DEMISING CLAUSE AND DEFINED TERMS

     1   

  1.1 Demising Clause

     1   

  1.2 Defined Terms

     1   

ARTICLE II—PREMISES AND TERM

     2   

  2.1 The Premises, Common Areas and Parking

     2   

  2.2 Term

     3   

ARTICLE III—RENT

     4   

  3.1 Base Rent

     4   

  3.2 Adjustment for Operating Expenses

     4   

  3.3 Tenant’s Electricity

     7   

ARTICLE IV—CONSTRUCTION

     7   

  4.1 Leasehold Improvements by Landlord

     7   

  4.2 Moving Allowance

     8   

  4.3 Alterations by Tenant

     9   

ARTICLE V—LANDLORD’S OBLIGATIONS AND RIGHTS

     9   

  5.1 Services Furnished by Landlord

     9   

  5.2 Repairs and Maintenance

     10   

  5.3 Quiet Enjoyment

     10   

  5.4 Insurance

     10   

  5.5 Access to Premises

     10   

  5.6 Right to Cease Providing Services

     10   

  5.7 Failure to Provide Services and Repairs

     11   

ARTICLE VI—TENANT’S COVENANTS

     11   

  6.1 Repair and Yield Up

     11   

  6.2 Use

     11   

  6.3 Assignment; Sublease

     12   

  6.4 Indemnity; Assumption of Risk

     14   

  6.5 Tenant’s Insurance

     14   

  6.6 Right of Entry

     15   

  6.7 Payment of Taxes

     15   

  6.8 Environmental Compliance

     15   

ARTICLE VII—DEFAULT

     16   

  7.1 Events of Default

     16   

  7.2 Damages

     16   

ARTICLE VIII—CASUALTY AND EMINENT DOMAIN

     17   

  8.1 Termination or Restoration; Rent Adjustment

     17   

  8.2 Eminent Domain Damages

     18   

  8.3 Temporary Taking

     18   

ARTICLE IX—RIGHTS OF PARTIES HOLDING PRIOR INTERESTS

     18   

  9.1 Lease Subordinate - Superior

     18   

  9.2 Rights of Mortgagee to Cure

     19   

ARTICLE X—MISCELLANEOUS

     19   

10.1 Representations by Tenant

     19   

10.2 Notices

     19   

10.3 No Waiver or Oral Modification

     19   

10.4 Partial Invalidity

     20   

10.5 Certain Landlord Remedies

     20   

10.6 Tenant’s Estoppel Certificate

     20   

10.7 Waiver of Subrogation

     20   

10.8 All Agreements; No Representations

     21   

10.9 Brokerage

     21   

10.10 Successors and Assigns

     21   

10.11 Construction of Document

     21   



--------------------------------------------------------------------------------

10.12 Disputes Provisions

     21   

10.13 Surrender

     21   

10.14 Holdover

     22   

10.15 Late Payment

     22   

10.16 Force Majeure

     22   

10.17 Limitation On Liability

     22   

10.18 Submission Not An Option

     23   

10.19 Security Deposit

     23   

10.20 Evidence of Authority

     23   

10.21 Relocation

     23   

10.22 Notice of Lease

     24   

10.23 Option to Extend

     24   

EXHIBITS

There are attached hereto and incorporated as a part of this Lease:

EXHIBIT A — Premises

EXHIBIT B — Leasehold Improvements

EXHIBIT C — Cleaning Services

EXHIBIT D — Rules and Regulations



--------------------------------------------------------------------------------

ARTICLE I—DEMISING CLAUSE AND DEFINED TERMS

1.1 Demising Clause.

This lease (the “Lease”) is made and entered into by and between the Landlord
and the Tenant, as defined below, as of the date of this Lease (“Effective
Date”). In consideration of the mutual covenants made herein, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises as
defined below, on all of the terms and conditions set forth herein.

1.2 Defined Terms.

The terms listed below shall have the following meanings throughout this Lease:

(a) “LANDLORD”: Farley White Aetna Mills, LLC, a Massachusetts limited liability
company

(b) “LANDLORD’S ADDRESS”: c/o Farley White Management Company, 155 Federal
Street, 18th Floor, Boston, MA 02110

(c) “TENANT”: pSivida Corp., a Delaware corporation.

(d) “TENANT’S ADDRESS”: Prior to the Commencement Date: 400 Pleasant Street,
Watertown, MA 02472. After the Commencement Date: 480 Pleasant Street, Suite
B300, Watertown, MA 02472.

(e) “BUILDING”: Approximately 195,423 square foot building located on the
Property at 480 Pleasant Street, Watertown, Massachusetts.

(f) “PROPERTY”: The Building and the legal parcels on which it is situated
having the address of 480 Pleasant Street, 452 Pleasant Street, 5 Bridge Street,
525 Pleasant Street, 541 Pleasant Street and 76 Stanley Avenue, Watertown,
Massachusetts.

(g) “PREMISES”: The portion of the Third (3rd) Floor of the Building known as
Suite B300 and as shown on Exhibit A.

(h) “RENTABLE SQUARE FEET IN THE PREMISES”: Approximately 13,650 Rentable Square
Feet (RSF).

(i) “TENANT’S PERCENTAGE”: 6.99% which is based on the 13,650 Rentable Square
Feet (RSF) the Premises over the total RSF of the Building and shall be adjusted
if the RSF of the Building shall increase or decrease. In no event shall
Tenant’s Percentage be adjusted in the event of a re-measurement of the
Building.

(j) “SCHEDULED COMMENCEMENT DATE”: March 1, 2014

(k) “TERM”: The period beginning on the Commencement Date (as defined in
Section 2.2(a) of the Lease) and ending on the last day of the sixty-first
(61st) full calendar month after the Commencement Date.

(l) “BASE RENT”:

 

Month 1:

   Free Rent

Months 2-13:

   $375,375.00 per annum; $31,281.25 per month, $27.50 per RSF;

Months 14-25:

   $389,025.00 per annum; $32,418.75 per month; $28.50 per RSF;

Months 26-37:

   $402,675.00 per annum; $33,556.25 per month; $29.50 per RSF;

Months 38-49:

   $416,325.00 per annum; $34,693.75 per month; $30.50 per RSF;

Months 50 and thereafter:

   $429,975.00 per annum; $35,831.25 per month; $31.50 per RSF.



--------------------------------------------------------------------------------

(m) “LEASE YEAR”: As used in this Lease, “Lease Year” shall mean twelve (12) one
month periods with the first such Lease Year beginning on the Commencement Date,
unless the Commencement Date is on a day other than the first Day of a calendar
month, in which event the first Lease Year shall commence on the first day of
the first calendar month after the Commencement Date, and, thereafter, on each
anniversary of the first day of the first Lease Year throughout the term of this
Lease and any renewals or extensions.

(n) “OPERATING EXPENSE BASE”: The actual Operating Expenses allocable to the
Premises during calendar year 2014.

(o) “REAL ESTATE TAX BASE”: The actual Taxes allocable to the Premises during
tax fiscal year 2014.

(p) “PERMITTED USES”: General office and research and development laboratories
purposes and uses ancillary and incidental thereto.

(q) “BROKER(S)”: Cassidy Turley and Jones Lang LaSalle

(r) “SECURITY DEPOSIT”: $150,000.00 Letter of Credit due upon Lease signing, in
accordance with and subject to the terms and conditions of Section 10.19 hereof.

ARTICLE II—PREMISES AND TERM

2.1 The Premises, Common Areas and Parking.

(a) Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the Premises. The Premises leased hereby are comprised of the space shown on
Exhibit A. The Premises extend from the top surface of the subfloor to the
bottom surface of the ceiling, but do not include exterior faces of exterior
walls and exterior window glass, anything beyond the interior face of demising
walls, and pipes, ducts, conduits, wires and fixtures serving other parts of the
Building; provided, however, that Tenant shall have the right to use the space,
if any, between the top surface of the ceiling and the bottom surface of the
floor slab of the floor above such ceiling, and to drill into the floor slab of
any floor encompassed within the Premises, all for the purpose of installing
ducts, cables and conduits, so long as (i) Tenant obtains the prior written
consent of Landlord (which consent shall not be unreasonably withheld or
delayed); and (ii) such installation does not interfere with the Building
systems and with the quiet enjoyment of other tenants in the Building.

(b) Tenant shall have the right to use the Common Areas in common with other
tenants. The Common Areas include the Building’s common lobbies, corridors,
stairways, and elevators necessary for access to the Premises, and the common
walkways and driveways necessary for access to the Building, the fitness center,
the cafeteria, the common toilets, corridors and elevator lobbies of any
multi-tenant floor, and the parking area for the Building. All use of the Common
Areas shall be subject to the reasonable rules and regulations of Landlord
generally applicable to all tenants of the Building from time to time of which
Tenant has written notice.

(c) The parking areas serving the Building are located on the south and north
side of Pleasant Street. Tenant shall have the right to use, free of charge,
forty-eight (48) surface parking spaces on an unreserved,
first-come-first-served, non-exclusive basis, of which eight (8) spaces shall be
allocated to the lower lot located on the south side of Pleasant Street (“Lower
Lot”) and forty (40) spaces allocated to the upper lot located on the north side
of Pleasant Street (“Upper Lot”). Tenant acknowledges that the parking spaces
shall be used solely for Tenant’s employees and visitors. The Lower Lot will be
operated pursuant to a sticker program. Tenant may elect to have the stickers
transferred to rotating employees or visitors to the Building. Landlord reserves
the right from time to time to implement alternative parking access programs,
including, without limitation, an access card system, to operate the Lower Lot
and Upper Lot and to impose reasonable, non-discriminatory rules and regulations
from time

 

2



--------------------------------------------------------------------------------

to time to govern the operation of all of the parking on the Property. It is
understood that Landlord shall not be responsible for policing any parking
areas. Tenant shall reasonably cooperate with Landlord to assure that Tenant and
its employees and visitors observe all reasonable parking regulations
established by Landlord from time to time of which Tenant has written notice and
to assure that Tenant and its employees and visitors do not use more parking
spaces than the number of parking spaces provided to Tenant hereunder. Landlord
shall not be liable to Tenant, and this Lease shall not be affected, if any
parking rights of Tenant hereunder are impaired by any law, ordinance or other
governmental regulation imposed after the Effective Date.

(d) Landlord reserves the right, at any time and from time to time: (i) to
change the name and street address of the Building; (ii) to grant, modify and
terminate easements and other encumbrances, (iii) to make such changes,
alterations, additions, improvements, repairs or replacements in or to the
Property (including the Premises but, with respect to the Premises, only for
purposes of repairs, maintenance, replacements and other rights expressly
reserved to Landlord herein) and the fixtures and equipment therein, as well as
in or to the street entrances and/or the Common Areas; (iv) to designate and
change from time to time areas of the Property and facilities so to be used, as
it may reasonably deem necessary or desirable, provided, however, in each case,
that there be no material obstruction of access to or egress from, or material
interference with the Tenant’s use or enjoyment of the Premises. Landlord may at
any time or from time to time construct additional improvements in all or any
part of the Property, including, without limitation, adding additional buildings
or changing the location or arrangement of any improvement in or on the Property
or all or any part of the Common Areas, or add or deduct any land to or from the
Property, including without limitation Lot C as shown on the plan entitled
“Overall Layout Plan,” prepared by DeVellis Zrein Inc., dated June 16, 2011,
last revised August 25, 2011; provided that there shall be no increase in
Tenant’s obligations or material interference with Tenant’s rights under this
Lease and that the exercise of such rights does not interfere with Tenant’s use
and enjoyment of the Premises.

2.2 Term.

(a) Both parties shall be bound by all the terms of this Lease as of the
Effective Date. The Term shall begin on the Commencement Date, and shall
continue for the length of the Term set forth in Section 1.2 unless sooner
terminated as hereinafter provided. The Commencement Date shall be the later of:
1) the Scheduled Commencement Date; or, 2) the date the Premises are Ready for
Occupancy. However, if the Tenant occupies any portion of the Premises and
begins conducting its business operations therefrom, the Commencement Date shall
be immediate upon such occupancy. The Premises shall be Ready for Occupancy when
Landlord achieves Substantial Completion of the construction of the Leasehold
Improvements in accordance with the final plans and specifications pursuant to
Section 4.1. Substantial Completion shall mean that the Tenant Improvement Work
has been completed in accordance with Exhibit B, in accordance with the final
plans and specifications approved by both Landlord and Tenant so that a
certificate of occupancy can be issued, subject to minor items of repair,
correction, adjustment or completion set forth in a so-called “punch list”
signed by Landlord and Tenant, the incompletion of which do not and the
subsequent completion of which will not, adversely affect or interfere with
Tenant’s use of the Premises. Landlord will complete the punch list items within
thirty (30) days after the Commencement Date.

(b) Landlord shall use reasonable efforts to have the Premises Ready for
Occupancy on the Scheduled Commencement Date. As used in this Lease, Ready for
Occupancy shall mean on the Commencement Date, Landlord shall deliver to Tenant
the Premises with all base building mechanical, electrical, life safety and
plumbing systems in good operating condition and repair, free and clear of all
tenants and occupants and otherwise in the condition required by this Lease.
Landlord shall use good faith, commercially reasonable efforts to obtain
possession of the Premises for Tenant’s occupancy. If the Premises are not Ready
for Occupancy on the Scheduled Commencement Date, Landlord shall not be subject
to any liability for such failure, and such failure shall not affect the
validity of this Lease, but Tenant shall not be liable for any rent until the
Commencement Date. However, if the Premises are not Ready for Occupancy because
Tenant has failed to comply with Tenant’s obligations under Section 4.1 or under
any work letter or construction agreement between the parties, or has otherwise
delayed Landlord in preparing the Premises or in obtaining a certificate of
occupancy for the Premises, then the Commencement Date shall be the date that
the Premises would have been Ready for Occupancy except for such Tenant-caused
delay, as reasonably determined by Landlord.

 

3



--------------------------------------------------------------------------------

(c) If the Premises are not Ready for Occupancy on or before May 1, 2014, Tenant
shall receive a rent credit equal to the per diem rent multiplied by the number
of days after May 1, 2014 until the date on which the Premises are Ready for
Occupancy, except that the May 1, 2014 date shall be extended by the aggregate
number of days of delays caused by force majeure and Tenant-caused delay. If the
Premises are not Ready for Occupancy on or before July 15, 2014 and such failure
is not due to force majeure or Tenant-caused delay, Tenant may elect to
terminate this Lease upon written notice to Landlord on or before July 18, 2014.

(d) Within fifteen (15) days of the date the Commencement Date has been
established, Landlord and Tenant shall confirm the Commencement Date by mutually
executing a certificate of commencement in a form to be prepared by Landlord.

ARTICLE III—RENT

3.1 Base Rent.

(a) Tenant shall pay the Base Rent each month in advance on the first day of
each calendar month during the Term. For any partial month at the beginning or
end of the Term, Tenant shall pay a proportional share of the amount that would
be due for a full month, and with respect to a partial month at the beginning of
the Term, Tenant shall pay such proportional share on the Commencement Date. In
addition to the Base Rent, Tenant shall pay all additional rent and rental
adjustments provided herein at the times set forth herein, or if no time for
payment is specified, then payment shall be made within thirty (30) days after
Tenant’s receipt of an invoice from Landlord or another billing authority. All
payments shall be made to Landlord at Landlord’s Address or such other place as
Landlord may designate in writing, without prior demand and without abatement,
deduction or offset except as may be specifically set forth herein. Tenant shall
not pay, and Landlord shall not accept, any rental payment more than one month
in advance. All charges to be paid by Tenant hereunder, other than Base Rent,
shall be considered additional rent for the purpose of this Lease, and the words
“rent” or “Rent” as used in this Lease shall mean both Base Rent and such
additional rent unless the context specifically or clearly indicates that only
the Base Rent is referenced.

3.2 Adjustment for Operating Expenses and Taxes.

(a) Tenant shall pay, as additional rent, Tenant’s Share of Operating Expenses
and Taxes for the Property. For each calendar year, Tenant’s Share of Operating
Expenses shall consist of the sum of (x) the excess of total Operating Expenses
for the Property for that calendar year over the Operating Expense Base
multiplied by the Tenant’s Percentage and (y) a commercially reasonable charge
for the provision of services to operate the Building during periods other than
8:00 am. to 5:00 pm. on weekdays and 9:00 a.m. to 1:00 p.m. on Saturdays and to
operate the Building on holidays (which are all days on which commercial banks
in Boston, Massachusetts are authorized or required by law to close) (such
periods being referred to herein as “Non-Business Hours”) that are fairly
allocable to the Premises, if such services are requested by Tenant or are
necessary, in Landlord’s reasonable judgment, for Tenant’s operations during
Non-Business Hours. For each fiscal year, Tenant’s Share of Taxes shall consist
of the excess of total Taxes for the Property for that fiscal year over the Real
Estate Tax Base multiplied by the Tenant’s Percentage. For any partial calendar
year or fiscal year at the beginning or end of the Term, Tenant’s Share of
Operating Expenses and Taxes shall be adjusted proportionately for the part of
the calendar year or fiscal year falling within the Term. Tenant’s Percentage
may be reduced if the Property is changed or reconfigured (but not in the event
the Building is re-measured), but shall in all cases not exceed the percentage
that the Rentable Square Feet in the Premises bears to the total rentable square
footage in the Property, calculated on a consistent basis. In addition, Tenant
shall pay, as additional rent, one hundred percent (100%) of any increase in
Taxes not otherwise billed to Tenant which may result from any alteration,
addition or improvement to the Premises that is made by or on behalf of Tenant
other than the Leasehold Improvements, but only as and to the extent it is
reasonably determinable from the records of the assessing authority that such
increase in Taxes are based solely upon such alteration, addition or
improvement. Landlord, at its discretion, may also assess Tenant for any
extraordinary item of cost or expense which may actually occur as a direct
result of Tenant’s own distinct uses or activities which shall be itemized,
invoiced separately, and paid by Tenant within thirty (30) days of its receipt
of the invoice

(b) Before each calendar and fiscal year, Landlord shall give Tenant a
reasonable estimate of the expected Operating Expenses and Taxes for the
Property, and Tenant’s Share thereof, for the coming calendar year and fiscal
year, respectively (excluding Landlord’s cost for services provided during
Non-Business Hours), and a calculation of the estimated amount of Tenant’s Share
of Expenses. Tenant shall pay one-twelfth of the estimated

 

4



--------------------------------------------------------------------------------

amount of Tenant’s Share of Operating Expenses and Taxes with each monthly
payment of Base Rent. Within one-hundred twenty (120) days after the end of each
calendar and fiscal year, Landlord shall give Tenant a statement (the
“Statement”) showing the actual Operating Expenses and Taxes for that calendar
year and fiscal year, respectively, a calculation of the actual amount of
Tenant’s Share of Operating Expenses and Taxes, and a summary of amounts already
paid by Tenant pursuant to this Section 3.2. Such Statement shall be in
line-item detail, consistently applied throughout the Term in accordance with
generally accepted accounting principles consistently applied. Any underpayment
by Tenant shall be made up by cash payment to Landlord within thirty (30) days
after delivery of the Statement; any overpayment shall be paid to Tenant within
thirty (30) days after delivery of the Statement or, at Landlord’s option, shall
be credited against the next due Base Rent, provided that any overpayment shall
be paid in cash to Tenant within thirty (30) days if the Term has ended. No
delay by Landlord in providing any Statement shall be deemed a waiver of
Tenant’s obligation to pay Tenant’s Share of Operating Expenses and Taxes.

(c) The following terms used in this Section 3.2(c) shall have the following
meanings for purposes of this Lease:

(i) The term “fiscal year” with respect to Taxes means any twelve-month period
commencing on July 1st and expiring on June 30th during the term.

(ii) The term “Operating Expenses” means the total necessary out-of–pocket cost
of operation of the Property that under generally accepted accounting principles
consistently applied would be considered normal maintenance, management and
operating expenses, including, without limitation: (i) all costs of supplies,
materials, equipment, and utilities used in or related to the operation,
maintenance, and repair of the Property or any part thereof (other than the cost
of any electricity which is to be paid for separately by Tenant pursuant to
Section 3.3); (ii) all labor costs, including without limitation, salaries,
wages, payroll and other taxes, unemployment insurance costs and employee
benefits in connection with the on-site management, operation and maintenance of
the Property or any part thereof; (iii) all maintenance, management, janitorial,
legal (excluding those legal costs arising out of defaults of Landlord or other
tenants in the Building), accounting, insurance, and service agreement costs
related to the Property or any part thereof, including, without limitation,
service contracts with independent contractors; and (iv) costs (including
financing charges) of improvements to the Property that are designed to increase
safety or reduce Operating Expenses or are required to comply with legal
requirements imposed after the Commencement Date of the Lease, all such
improvements to be amortized on a straight line basis with level payments of
principal and interest (at an annual interest rate equal to 2% over the prime
rate published as such in the Wall Street Journal) over the reasonable life of
such improvements as determined in accordance with generally accepted accounting
principles. Any of the above services may be performed by Landlord or its
affiliates, provided that fees for the performance of such services shall be
reasonable and competitive with fees charged by unaffiliated entities for the
performance of such services in comparable buildings in the area. All Operating
Expenses shall be adjusted based on the Calculation (as defined below).

“Operating Expenses” shall not include:

(a) Any ground rent;

(b) Bad debt expenses and interest, principal, points and fees on debts or
amortization on any mortgage or other debt instrument encumbering the Property;

(c) Costs incurred by Landlord to the extent that Landlord is reimbursed by
insurance proceeds, taking awards, or is otherwise reimbursed by third-parties;

(d) Depreciation, amortization, interest payments or capital expenditures except
as expressly set forth herein;

 

5



--------------------------------------------------------------------------------

(e) Marketing costs, including lease commission, attorneys’ fees (in connection
with the negotiation and preparation of letters of intent, leases, subleases
and/or assignments), space planning costs, and other costs and expenses incurred
in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Property, and costs incurred with respect to the installation of tenant
improvements;

(f) Expenses in connection with the enforcement of Landlord’s rights against
Tenant or other tenants and occupants of the Property;

(g) Expenses in connection with services or other benefits that are not offered
to Tenant or for which Tenant is charged for directly;

(h) Salaries of executives and other personnel above the grade of building,
property or asset manager;

(i) Amounts paid to affiliates or subsidiaries of Landlord for goods or services
at the Property, to the extent the same exceeds the costs of such goods and/or
services rendered by unaffiliated third parties on a competitive basis;

(j) wages, salaries and benefits paid to any persons not directly involved with
the management of the Building or the oversight thereof;

(k) costs in the nature of penalties or fines;

(l) the costs of installing, operating and maintaining a specialty improvement,
including lodging or a private dining facility, or an athletic (other than
maintenance and operation of the Building fitness or health center), luncheon or
recreational club unless Tenant is permitted to make use of such facility
without additional cost or on a subsidized basis consistent with other users, in
which event only costs to the extent greater than net revenues received by
Landlord from such facility shall be included;

(m) costs incurred in connection with the survey, testing, removal,
encapsulation, remediation or other treatment of asbestos or any other Hazardous
Materials at the Building or elsewhere;

(n) costs directly resulting from the willful misconduct of Landlord or its
agents, contractor or employees;

(o) costs of repairs incurred by reason of fire (other than for any reasonable
deductible) or other casualty or condemnation; and

(p) increased insurance premiums caused by Landlord or any other tenant bringing
any Hazardous Materials (other than normal office and building operation
materials) to the Building.

(iii) The term “Calculation” means that if the Building is less than 95%
occupied in any calendar year during the Term (including, without limitation,
the Base Expense years), Operating Expenses shall be calculated as though the
Building had been 95% occupied, and the result shall constitute the Operating
Expenses for all purposes hereunder. In addition, if during all or part of any
calendar year, Landlord is not performing or furnishing any item or service to
any portion of the Property (the cost of which, if performed or furnished by
Landlord to such portion of the Property, would constitute a part of Operating
Expenses), on account of (a) such item or service not being required or desired
by a tenant, or (b) any tenant obtaining or providing such item or service
itself, then, Operating Expenses shall be deemed to be increased by an amount
equal to the additional costs and expenses which would reasonably have been
incurred during such period by Landlord if it had performed or furnished such
item or service to 100% of the Building.

(iv) The term “Taxes” means any form of assessment, rental tax, license tax,
business license fee, levy, charge, tax or similar imposition, imposed by any
authority having the power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, library, drainage or other

 

6



--------------------------------------------------------------------------------

improvement or special assessment district, as against the Property or any part
thereof or any legal or equitable interest of Landlord therein, or against
Landlord by virtue of its interest therein, and any reasonable costs incurred by
Landlord in any proceeding for abatement thereof, including, without limitation,
attorneys’ and consultants’ fees. The following shall not be included in
“Taxes”: (i) Landlord’s income, franchise taxes, gift, transfer, excise, capital
stock, estate, inheritance or succession taxes, and assessments for off-site
improvements, (ii) penalties or interest for late payment of Taxes, and
(iii) the portion of Taxes allocable to any Building capital improvements made
after the Building was fully assessed as a completed and occupied unit and the
Lease was signed except to the extent the additional improvements directly
benefit all tenants or at least directly benefit Tenant. Landlord shall
reimburse Tenant for Tenant’s Share of any Tax abatements received by Landlord
less legal, appraisal and other fees and expenses incurred by Landlord in
obtaining such abatement.

(v) As to any assessments payable in installments, Tenant shall only pay its
Percentage of installments allocable to the Lease Term. Landlord shall elect to
pay such assessments in the maximum number of installments permitted by law.

Provided that Tenant shall have first paid all of amounts due and payable by
Tenant pursuant to this Article III and upon written notice of Tenant within 60
days of the receipt of a final certificate (but not more than once with respect
to any calendar year), Tenant may cause Landlord’s books and records to be
audited with respect to operating costs applicable to the Building for such
calendar year. The audit shall be performed within 30 days of Landlord’s receipt
of notice by a certified public accountant, not to be compensated on a
contingent fee basis, selected by Tenant at Tenant’s sole cost and expense and
at a mutually agreeable time and place where the books and records are
customarily kept by the Landlord (or property manager) in the ordinary course.
During such time of audit Tenant shall pay its full share of operating expenses.
If it is determined that there are any amounts owed Tenant or Landlord as a
result of said audit, such amount shall be reimbursed to the other within 30
days of said audit results. If the audit reveals an overstatement of operating
costs of 5% or more, Landlord shall reimburse Tenant for its out-of-pocket costs
of the audit. Tenant shall keep the results of any such audit confidential and
shall not disclose the results of such inspection nor the content of such books
and records with any third party other than Tenant’s consultants and attorneys.
Failure of Tenant to provide Landlord with a written request to review such
books and records in a timely manner pursuant to this Article 3 with respect to
each calendar year shall be deemed a waiver of Tenant’s rights hereunder with
respect to such calendar year.

3.3 Tenant’s Electricity.

With respect to electricity for heating, ventilation, air conditioning, lighting
and equipment in the Premises, Tenant agrees to pay all charges therefor. As
part of the Leasehold Improvements described in Section 4.1, Landlord shall
cause a submeter to be installed, at Landlord’s cost, whereupon Tenant shall pay
to Landlord, as additional rent, the cost of all electricity consumed in the
Premises as shown on the submeter as and when bills are rendered by Landlord.
Tenant agrees that it will not allow its demand requirements to adversely affect
the Building’s electrical system.

ARTICLE IV—CONSTRUCTION

4.1 Leasehold Improvements by Landlord.

(a) Prior to the delivery of the Premises to Tenant, Landlord shall cause to be
designed and constructed at its own expense the improvements (“Leasehold
Improvements”) to the Premises depicted and described in the plans and
specifications referenced in the attached Exhibit B. All work shall be performed
in a good and workmanlike manner using building standard materials and finishes
as set forth on Exhibit B. Once installed, the Leasehold Improvements shall be
part of the Premises and the sole property of Landlord. Except as set forth
herein, Landlord shall have no obligation to improve the Premises.

(b) Tenant may request reasonable changes to the preliminary plans provided,
however, that no such changes shall require or cause a structural change in the
Building, render the Premises or the Building in violation of applicable laws,
or materially change the size or configuration of the Premises. Tenant shall pay
any additional costs required to implement any such changes, including without
limitation, architectural fees and construction cost

 

7



--------------------------------------------------------------------------------

increases (including costs of delay) plus a fee equal to five percent (5%) of
such costs; Tenant shall pay Landlord for such costs as additional rent within
fifteen (15) days after written notice from Landlord of the amount due. Any
requests by Tenant for changes in the final plans shall constitute an agreement
by Tenant to any delay in completion of the Leasehold Improvements caused by
reviewing, processing, and implementing such changes; any such delay shall be
deemed a delay caused by Tenant for purposes of calculating the Commencement
Date under Section 2.2(b).

(c) Landlord shall not be required to furnish professional interior design
services to Tenant and shall not be required to pay for professional interior
design services engaged by Tenant. Further, Tenant’s interior furnishings, i.e.,
specification, supply and installation of furniture, furnishings, telephones,
and moveable equipment, shall be the sole responsibility of Tenant. Tenant may
access the Premises prior to the date on which the Premises are Ready for
Occupancy in order to install Tenant’s furniture, furnishings, telephones and
movable equipment, in coordination with Landlord’s contractor. All of the
Tenant’s installation of interior furnishings and equipment shall be coordinated
with any work being performed by Landlord in the Premises or elsewhere in the
Building in such manner as to maintain harmonious labor relations and not damage
the Building or the Premises or interfere with Building operations.

(d) If Landlord’s contractor is delayed in completion of the Leasehold
Improvements as a result of Tenant-caused delays as described in Section 2.2(b)
of the Lease, then Tenant shall be responsible for and shall pay to Landlord
upon completion of the Leasehold Improvements as additional rent the reasonable
additional supervisory and general conditions out-of-pocket costs incurred by
Landlord.

4.2 Alterations by Tenant.

(a) Tenant shall not make any alterations, decorations, additions,
installations, substitutes or improvements (hereinafter collectively called
“Alterations”) in and to the Premises, without first obtaining Landlord’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. No Alteration shall violate the Certificate of Occupancy for the
Premises or any applicable law, code or ordinance, or the terms of any superior
lease or mortgage affecting the Property, affect the exterior appearance of the
Building, adversely affect the value or structure of the Building, require
excessive removal expenses, adversely affect any other part of the Building,
adversely affect the mechanical, electrical, sanitary or other service systems
of the Building, or involve the installation of any materials subject to any
liens or conditional sales contracts (the “Approval Review Matters”). Tenant
shall pay Landlord’s reasonable out-of-pocket costs of reviewing or inspecting
any proposed Alterations. Notwithstanding anything to the contrary contained in
this Lease, Landlord’s consent shall not be required with respect to interior,
non-structural Alterations costing less than $25,000.00 in each instance,
provided the same do not impact any building electrical, plumbing or mechanical
systems.

(b) All work on any Alterations shall be done at reasonable times in a
first-class workmanlike manner, by contractors reasonably approved by Landlord,
according to plans and specifications reasonably approved by Landlord. All work
shall be done in compliance with all applicable laws, regulations, and rules of
any government agency with jurisdiction, and with all regulations of the Board
of Fire Underwriters or any similar insurance body or bodies. Tenant shall be
solely responsible for the effect of any Alterations on the Building’s structure
and systems, whether or not Landlord has consented to the Alterations, and shall
reimburse Landlord within fifteen (15) days of demand for any costs incurred by
Landlord by reason of any faulty work done by Tenant or its contractors. Upon
completion of any Alterations, Tenant shall provide Landlord with a complete set
of “as-built” plans, if applicable for the Alterations in question.

(c) Tenant shall use its best efforts to keep the Property and Tenant’s
leasehold interest therein free of any liens or claims of liens arising from
acts or omissions of Tenant, or its subtenants, contractors or others claiming
by, through or under Tenant, and shall discharge or bond any such liens within
thirty (30) days of their filing. Before commencement of any work, upon
Landlord’s request, Tenant’s contractor shall provide any payment, performance
and lien indemnity bond reasonably required by Landlord. Tenant shall provide
evidence of such insurance as Landlord may reasonably require, naming Landlord
as an additional insured. Tenant shall indemnify Landlord and hold it harmless
from and against any cost, claim, or liability arising from any work done by or
at the direction of Tenant. All work shall be done so as to minimize
interference with other tenants and with Landlord’s operation of the Building or
other construction work being done by Landlord. Landlord may post any notices it
considers necessary to protect it from responsibility or liability for any
Alterations, and Tenant shall give sufficient notice to Landlord to permit such
posting.

 

8



--------------------------------------------------------------------------------

(d) All Alterations affixed to the Premises shall become part thereof and remain
therein at the end of the Term. However, if Landlord gives Tenant a notice, at
the time Tenant requests Landlord’s consent to any Alteration, that such
Alteration must be removed upon the expiration or earlier termination of this
Lease, Tenant shall do so and shall pay the cost of removal and any repair
required by such removal. Notwithstanding anything in this Lease to the
contrary, Landlord shall not require Tenant to remove (i) any Alterations,
fixtures or equipment in the Premises as of the Commencement Date, (ii) standard
office fit-up or (iii) any other tenant improvements not involving materially
increased demolition costs. All of Tenant’s personal property, trade fixtures,
equipment, furniture, movable partitions, and any Alterations not affixed to the
Premises shall remain Tenant’s property, removable at any time. If Tenant fails
to remove any such materials at the end of the Term, Landlord may do so and
store them at Tenant’s expense, without liability to Tenant, and may sell them
at public or private sale and apply the proceeds to any amounts due hereunder,
including costs of removal, storage and sale.

ARTICLE V—LANDLORD’S OBLIGATIONS AND RIGHTS

5.1 Services Furnished by Landlord.

(a) Landlord shall furnish services, utilities, facilities and supplies equal in
quality to those customarily provided by landlords in high quality office
buildings of a similar design in the general Watertown area. Such services,
facilities and supplies shall include the services described in subsection
5.1(b) and 5.1(c) and Section 5.2 and the following: (i) cleaning services for
Building Common Areas and the Premises as described in Exhibit C, (ii) rubbish
removal, (iii) window cleaning, (iv) restroom supplies, (v) sewer and water
service to the Building’s restrooms, (vi) landscape maintenance, (vii) snow
removal for walks, driveways and parking areas, (viii) maintenance of plantings
in interior Common Areas, (ix) Building security, (x) elevator service from the
existing elevator, and (xi) such other services, utilities, facilities and
supplies as may be deemed necessary in Landlord’s reasonable judgment.

(b) Subject to the provisions of this subsection 5.1(b), Landlord shall furnish
space heating and cooling as normal seasonal changes may require to provide
reasonably comfortable space temperature and ventilation for occupants of the
Premises under normal business operation. However, Tenant acknowledges that if
the operation of its business in the Premises requires additional cooling, then
it is solely Tenant’s responsibility to install and maintain the additional
cooling equipment following the procedures set forth in Section 4.2(b).

Landlord shall furnish space heating and cooling during normal business hours of
Monday through Friday from 8:00 a.m. to 5:00 p.m. and, upon Tenant’s request
received prior to 2:00 p.m. on the immediately preceding business day, on
Saturday from 9:00 a.m. to 1:00 p.m., without additional cost to Tenant. If
Tenant requests space heating and cooling beyond the aforementioned times,
Landlord shall assess a commercially reasonable charge for the provision of such
services consistent with the rates Landlord charges other tenants in the
Building. If more than one tenant directly benefits from these services then the
cost shall be allocated proportionately between or among the benefiting tenants
based upon the amount of time each tenant benefits and the square footage each
lease.

(c) Subject to the provisions of Section 3.3, Landlord shall provide electric
power for lighting and office machine use under normal business operation.
Tenant’s use of electrical energy in the Premises shall not at any time exceed
the capacity of any of the electrical conductors or equipment in or otherwise
serving the Premises. In order to ensure that such capacity is not exceeded and
to avert possible adverse effect upon the Building electric service, Tenant
shall not, without prior consent of Landlord in each instance (which consent
shall not be unreasonably withheld or delayed), make any alteration or addition
to the electric system of the Premises.

(d) Landlord shall furnish, at Tenant’s expense, reasonable additional Building
operation services which are usual and customary in similar office buildings in
the general Watertown area upon reasonable advance request of Tenant at
reasonable and equitable rates from time to time established by Landlord; such
charges, if any, shall be considered to be additional rent.

 

9



--------------------------------------------------------------------------------

(e) Landlord shall provide and install, at Landlord’s expense with respect to
the first such installation and at Tenant’s expense with respect to any
subsequent installation, letters or numerals on the door to the Premises and in
the lobby directory of the Building and on directories on the Property to
identify Tenant’s name, the name of entities affiliated with Tenant, the
Building address, and letters in the lobby directory to identify a reasonable
number of names of Tenant’s executives; all such letters and numerals shall be
in the building standard graphics and no others shall be used or permitted on
the Premises.

5.2 Repairs and Maintenance.

Landlord shall repair and maintain the Common Areas and structural portions of
the Building and the basic plumbing, electrical, mechanical and heating,
ventilating and air-conditioning systems therein and life safety systems, except
for damage resulting from a casualty or an eminent domain taking, which shall be
governed by Article VIII. Landlord shall make the repairs and replacements to
maintain the Building in a condition comparable to other similar class office
buildings in the Watertown area. Subject to Section 10.7, if any maintenance,
repair or replacement is required because of any act, omission or neglect of
duty by Tenant or its agents, employees, invitees or contractors, the cost
thereof shall be paid by Tenant to Landlord as additional rent within thirty
(30) days after billing therefor.

5.3 Quiet Enjoyment.

Upon Tenant’s paying the rent and performing its other obligations after notice
to Tenant and expiration of applicable grace and cure periods, Landlord shall
permit Tenant to peacefully and quietly hold and enjoy the Premises, subject to
the provisions hereof.

5.4 Insurance.

Landlord shall insure the Property, including the Building and the Leasehold
Improvements, against damage by fire and standard extended coverage perils,
including “all-risks” coverage, and shall carry commercial general liability
insurance all in such reasonable amounts with such reasonable deductibles as
would be carried by a prudent owner of a similar building in the area. Landlord
may carry any other forms of insurance as it or its mortgagee may deem
advisable. Tenant shall have no right to any proceeds from such policies.
Landlord shall not carry any insurance on any of Tenant’s property, and shall
not be obligated to repair or replace any of it.

5.5 Access to Premises.

Landlord shall have reasonable access to the Premises to inspect Tenant’s
performance hereunder and to perform any acts required of or permitted to
Landlord herein. Landlord shall at all times have a key or access card to the
Premises, and Tenant shall not install any additional lock without Landlord’s
consent. Any entry into the Premises by Landlord, under this section or any
other section of this Lease permitting such entry, shall be on reasonable
advance notice, shall be done so as not to unreasonably interfere with Tenant’s
use of the Premises, and shall be accompanied by a representative of Tenant if
Tenant so requests; provided, however, that such restrictions shall not apply to
any situation that Landlord in good faith believes to be an emergency.

Subject to reasonable security procedures that Landlord may institute from time
to time to prevent unauthorized access to the Building, Tenant shall have access
to the Premises, twenty-four (24) hours per day, seven (7) days per week.

5.6 Right to Cease Providing Services.

In connection with any repairs, alterations or additions to the Property or the
Premises, or any other acts required of or permitted to Landlord herein,
Landlord may, if necessary, reduce or suspend service of the Building’s
utilities and mechanical systems, or any of the other services, facilities or
supplies required to be provided by Landlord hereunder, provided that Landlord
shall use best efforts to restore such services, facilities or supplies as soon
as possible, and provided further that Landlord shall give Tenant advance notice
of such reduction or suspension if such reduction or suspension is planned in
advance or if it is reasonably possible for Landlord to do so.

 

10



--------------------------------------------------------------------------------

In addition, Landlord may reduce or suspend such services, facilities or
supplies in case of Force Majeure, as defined below. No such reduction or
suspension permitted by this Section 5.6 shall constitute an actual or
constructive eviction or disturbance of Tenant’s use or possession of the
Premises, or an ejection of Tenant from the Premises, or a breach by Landlord of
any of its obligations, and no such reduction or suspension shall render
Landlord liable for any damages, including but not limited to any damages,
compensation or claims arising from any interruption or cessation of Tenant’s
business, or entitle Tenant to be relieved from any of its obligations under
this Lease, or result in any abatement or reduction of rent, except as set forth
in Section 5.7.

5.7 Failure to Provide Services and Repairs.

Notwithstanding anything to the contrary contained in this Lease, if any
essential services (such as HVAC, electricity, water, passenger elevators if
necessary for reasonable access to the Premises, etc.) supplied by Landlord are
interrupted rendering a material portion of the Premises untenantable, or if a
material portion of the Premises are rendered untenantable in whole or in part
as a result of actions of or a default by Landlord, a constructive eviction,
contamination of the Premises, Building or Property, and such untenantability
does not result from the negligence or willful misconduct of Tenant, its
employees, contractors, or agents, Tenant shall be entitled to an equitable
abatement of Base Rent and additional rent beginning ten (10) days after the day
on which Tenant notifies Landlord that a material portion of the Premises are
rendered untenantable in whole or in part. The abatement shall end when
tenantability is restored and Tenant is able to use the entire Premises to
conduct its business operations therein. During any such untenantability,
Landlord shall use commercially reasonable efforts to restore the services and
render the entire Premises tenantable. Landlord shall not be in default or
liable for any failure to perform any act or obligation or provide any service
required hereunder unless Tenant shall have given notice of such failure, and
such failure continues for at least thirty (30) days thereafter; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be
liable or in default if it commences such performance within thirty (30) days
and thereafter diligently pursues such performance to completion. Tenant hereby
waives any right under any law, ordinance, regulation or judicial decision to
make repairs or provide maintenance or perform any of Landlord’s other
obligations hereunder at Landlord’s expense.

ARTICLE VI—TENANT’S COVENANTS

6.1 Repair and Yield Up.

Tenant shall keep the Premises in the same order and condition as delivered to
Tenant on the Commencement Date, reasonable wear and tear, and damage by fire,
other casualty, and/or taking excepted, and subject to Section 10.7, shall
promptly repair any damage to the Premises or the rest of the Property caused by
the negligence or willful misconduct of Tenant or its agents, employees, or
invitees, licensees or independent contractors. Landlord may require such repair
to be done by a contractor reasonably designated by Landlord at Tenant’s cost,
provided that costs to be charged to Tenant are reasonable and competitive. At
the end of the Term, Tenant shall peaceably yield up the Premises in the same
order, repair and condition, as it is required to maintain during the Lease
Term, reasonable wear and tear, and damage by fire, other casualty, and/or
taking excepted. Tenant shall remove its own property and (if required by
Landlord, which requirement Landlord shall notify Tenant of at the time Landlord
consents to any proposed Alterations by Tenant) any Alterations, repairing any
damage caused by such removal and restoring the Premises and leaving them clean
and neat. Nothing herein shall require Tenant to remove the Leasehold
Improvements. Tenant shall not cut Tenant’s telecommunications cables and wiring
or remove Tenant’s telecommunication patch panel and shall label all telephone
and data cable terminals accordingly.

6.2 Use.

(a) Tenant shall use the Premises only for the Permitted Uses, and shall not use
or permit the Premises to be used for any other purpose. Tenant shall not use or
occupy the Premises in violation of: (i) any recorded covenants, conditions and
restrictions affecting the Property of which Tenant has been given written
notice by Landlord (Landlord hereby representing that there are no such
covenants, conditions or restrictions currently on record which will affect
Tenant’s use of the Premises for the Permitted Uses), provided that such
covenants, conditions and restrictions do not increase Tenant’s obligations or
decrease Tenant’s rights under this Lease, (ii) any

 

11



--------------------------------------------------------------------------------

law or ordinance or any Certificate of Occupancy issued for the Building or the
Premises, or (iii) any reasonable Rules and Regulations of uniform application
of which Tenant has notice issued by Landlord for the Building and attached
hereto as Exhibit D. In the event of any conflict between the Rules and
Regulations and this Lease this Lease shall control. Tenant shall comply with
any directive of any governmental authority with respect to Tenant’s particular
manner of use or occupancy of the Premises (as opposed to general office uses or
the common areas for which Landlord shall be responsible). Tenant shall not do
or permit anything in or about the Premises which will in any way damage the
Premises, obstruct or interfere with the rights of other tenants or occupants of
the Building, or injure them, or use the Premises or allow them to be used for
any unlawful purpose. Tenant shall not cause, maintain or permit any nuisance
in, on or about the Premises, or commit or allow any waste in or upon the
Premises. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be responsible for ensuring the Premises complies with law when
(i) a notice of violation or order was issued prior to the date Tenant is given
possession of the Premises or (ii) such legal requirements require
investigating, certifying, monitoring, encapsulating, removing or in any way
dealing with asbestos or hazardous substances unless such asbestos or hazardous
substances were introduced into the Premises by Tenant.

(b) Tenant shall not obstruct any of the Common Areas or any portion of the
Property outside the Premises, and shall not place or permit any signs (other
than those permitted under Section 5.1(e)), curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises.

(c) Tenant shall keep the Premises equipped with all safety appliances required
by law because of any particular manner of use made by Tenant other than office
use with customary office equipment, and shall procure all licenses and permits
required because of such use. This provision shall not broaden the Permitted
Uses.

(d) Tenant shall not place a load upon the floor of the Premises exceeding 100
pounds per square foot. Partitions shall be considered as part of the load.
Landlord may reasonably prescribe the weight and position of all safes, files
and heavy equipment that Tenant desires to place in the Premises, so as properly
to distribute their weight. Tenant’s business machines and mechanical equipment
shall be installed and maintained so as not to transmit noise or vibration to
the Building structure or to any other space in the Building. Tenant shall be
responsible for the cost of all structural engineering required to determine
structural load and all acoustical engineering required to address any noise or
vibration caused by Tenant.

(e) Tenant shall not have vending machines on the Property without the prior
written consent of Landlord.

(f) Tenant shall not keep or use any article in the Premises, or permit any
activity therein, which is prohibited by a standard insurance policy covering
buildings and improvements similar to the Building and Leasehold Improvements,
or would result in an increase in the premiums thereunder unless Tenant pays for
such increase. In determining whether increased premiums are a result of
Tenant’s activity, a schedule issued by the organization computing the insurance
rate on the Building or the Leasehold Improvements, showing the various
components of the rate, shall be conclusive evidence. Tenant shall promptly
comply with all reasonable requirements of the insurance authority or of any
insurer relating to the Premises. If the use or occupation of the Premises by
Tenant or by anyone Tenant allows on the Premises causes or threatens
cancellation or reduction of any insurance carried by Landlord, Tenant shall
remedy the condition immediately upon notice thereof. Upon Tenant’s failure to
do so, Landlord may, in addition to any other remedy it has under this Lease but
subject to the provisions of Section 5.5, enter the Premises and remedy the
condition, at Tenant’s cost, which Tenant shall promptly pay as additional rent.
Landlord shall not be liable for any damage or injury caused as a result of such
an entry, and shall not waive its rights to declare a default because of
Tenant’s failure.

6.3 Assignment; Sublease.

(a) Tenant shall not assign, mortgage, pledge or otherwise transfer this Lease
or make any sublease of the Premises, or permit occupancy of any part thereof by
anyone other than Tenant (any such act being referred to herein as a “Transfer”
and the other party with whom Tenant undertakes such act being referred to
herein as a “Transferee”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed, subject to the other
provisions of this Section 6.3. Any Transfer or attempted Transfer not in
compliance with all of the terms and conditions set forth in this Section 6.3
shall be void, and shall be a default under this Lease.

 

12



--------------------------------------------------------------------------------

(b) Any request by Tenant for Landlord’s consent to a Transfer shall include the
name of the proposed Transferee, the nature of its business and proposed use of
the Premises, reasonable information as to its financial condition, and the
terms and conditions of the proposed Transfer. Tenant shall supply such
additional information about the proposed Transfer and Transferee as the
Landlord reasonably requests. It shall be reasonable for Landlord to refuse
consent to any Transfer to any governmental agency, or to any other Transferee
who by reputation or expected use is not comparable to other types of tenants in
the Building, or to any transferee whose financial strength is not at least
equivalent to that of Tenant at the time of the Transfer, or to any Transferee
that is an existing tenant in the Building or a prospective tenant with whom
Landlord has been in discussions in the preceding six (6) months.

(c) Any Transfer shall specifically make applicable to the Transferee all of the
provisions of this Section so that Landlord shall have against the Transferee
all rights with respect to any further Transfer which are set forth herein. No
Transfer shall affect the continuing primary liability of Tenant (which shall be
joint and several with Transferee). Consent to a Transfer in a specific instance
shall not be deemed consent to any subsequent Transfer or a waiver of the
requirement of consent to any future Transfer. No assignment shall be binding
upon Landlord or any of Landlord’s mortgagees, unless Tenant shall deliver to
Landlord a recordable instrument containing a covenant of assumption by the
Transferee running to Landlord and all persons claiming by, through or under
Landlord. The Transferee’s failure to execute such instrument shall not,
however, release or discharge Transferee from its liability as a Transferee
hereunder. Tenant shall not enter into any Transfer that provides for rental or
other payment based on the net income or profits derived from the Premises. With
respect to any Transfer, Landlord shall be entitled to receive fifty percent
(50%) of all “Bonus Rent,” which Bonus Rent shall be payable by Tenant to
Landlord on a monthly basis. For purposes of this Lease, Bonus Rent shall mean
all amounts received by Tenant in excess of the Base Rent and additional rent
reserved in this Lease and applicable to the space Transferred for the period of
the Transfer, minus Tenant’s reasonable expenses in connection with such
Transfer for brokerage commissions, legal fees, advertising expenses,
improvement allowances, free rent, Alterations and other rental concessions for
the benefit of the Transferee.

(d) Notwithstanding any contrary provision of this Section 6.3, in connection
with any intent to Transfer, Landlord shall have an option to cancel and
terminate this Lease if the request is to assign the Lease or to sublet all of
the Premises; or, if the request is to sublet a portion of the Premises only, to
cancel and terminate this Lease with respect to such portion for the proposed
term of such sublease or for the balance of the Term if, within fifteen
(15) days after Landlord receives written notice from Tenant that Tenant intends
to make space available for a Transfer, Landlord notifies Tenant that it has
elected to exercise such option. Landlord may exercise said option in writing
within fifteen (15) days after Landlord’s receipt from Tenant of such request,
and in each case such cancellation or termination shall occur as of the date set
forth in Landlord’s notice of exercise of such option, which shall not be less
than sixty (60) days nor more than one hundred twenty (120) days following the
giving of such notice. If Landlord exercises Landlord’s option to cancel this
Lease or any portion thereof, Tenant shall surrender possession of the Premises,
or the portion thereof which is the subject of the option, as the case may be,
on the date set forth in such notice in accordance with the provisions of this
Lease relating to surrender of the Premises at the expiration of the Term. If
this Lease is cancelled as to a portion of the Premises only, Base Rent after
the date of cancellation shall be abated on a pro rata basis, and Tenant’s
Percentage. If Landlord does not exercise Landlord’s option to cancel this Lease
or any portion thereof pursuant to the foregoing provisions, Landlord’s consent
to a Transfer shall continue to be required in accordance with the other
provisions of this Section 6.3.

(e) Any agreement by which Tenant agrees to enter into or execute any Transfer
at the direction of any other party, or assigns its rights in the income arising
from any Transfer to any other party, shall itself constitute a Transfer
hereunder. If Tenant is a corporation, partnership, or other business
organization, the transfer of ownership interests, whether in one transaction or
a series, forming a majority of the equity interests in Tenant, shall constitute
a Transfer, unless Tenant is a corporation whose stock is traded on an exchange
or over the counter.

(f) Notwithstanding any contrary provision of this Lease, Tenant shall have no
right to assign this Lease or sublet all or any portion of the Premises and any
such assignment or sublease shall be void unless on (i) the date on which Tenant
notifies Landlord of its intention to enter into any assignment or sublease or
(ii) the date on which such assignment or sublease is to take effect, Tenant is
not in default of any of its obligations under this Lease after notice to Tenant
and expiration of applicable grace and cure periods.

 

13



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Lease, Tenant may
assign this Lease or sublet all or a portion of the Premises without Landlord’s
consent, any right of recapture by Landlord or any sharing of any consideration
with Landlord to an entity into or with which Tenant is merged or consolidated
or to which substantially all of Tenant’s assets or stock or membership
interests are transferred or to any entity which controls, is controlled by or
is under common control with Tenant.

6.4 Indemnity; Assumption of Risk.

(a) Tenant, at its expense, shall defend (with counsel satisfactory to
Landlord), indemnify and hold harmless Landlord and its agents, employees,
invitees, licensees and contractors from and against any cost, claim, action,
liability or damage of any kind arising from any bodily injury, death or
property damage to the extent arising from (i) Tenant’s use and occupancy of the
Premises or any activity done or permitted by Tenant in, on, or about the
Premises, (ii) the destruction of or damage to Tenant’s personal property,
(iii) any Event of Default by Tenant of its obligations under this Lease, or
(iv) any negligent, tortious or illegal act or omission or willful misconduct of
Tenant, its agents, employees, invitees, licensees or contractors, provided that
such cost, claim, action, liability or damage is not caused by the negligence or
willful misconduct of Landlord or its agents, employees, invitees, licensees and
contractors (except as otherwise provided in the last sentence of subsection
6.5(a)).

(b) As a material consideration to Landlord for executing this Lease, Tenant
assumes all risk of damage or injury to any person or property in, on, or about
the Premises from any cause including, without limitation, injury or damage
which may be sustained by the person or property of Tenant, its employees,
invitees, or any other person in or about the Premises, caused by or resulting
from fire, steam, electricity, gas, water or rain which may leak or flow from or
into any part of the Premises, or from the breakage, leakage, obstruction, or
other defects of pipes, sprinklers, wires, appliances, plumbing,
air-conditioning or lighting fixtures, whether such damage or injury results
from conditions arising upon the Premises, any other portion of the Property, or
other sources, provided that such damage or injury is not caused by the
negligence or willful misconduct of Landlord or its agents, employees, invitees,
licensees and contractors (except as otherwise provided in the last sentence of
subsection 6.5(a)). Landlord shall not be liable to Tenant or any other person
or entity for any damages arising from any act or omission of any other tenant
of the Building.

6.5 Tenant’s Insurance.

(a) Tenant shall maintain the following insurance at its own expense throughout
the Term: (i) Property insurance including standard fire and extended coverage
insurance, vandalism and malicious mischief endorsements, and “all-risks”
coverage upon all property owned by Tenant and located in the Building, in the
full replacement cost thereof; (ii) Commercial General Liability Insurance
against any liability arising out of the use, occupancy or maintenance of the
Premises or the Property, which insurance may be by a blanket insurance policy
and shall provide the following coverages and endorsements: personal injury,
broad form property damage, automobile (by separate policy, if necessary),
premises/operations, additional insured landlord endorsement and broad form
contractual liability, in limits not less than One Million Dollars
($1,000,000.00) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate, with a deductible not to exceed Ten Thousand Dollars ($10,000.00);
(iii) any other forms of insurance as Landlord may reasonably require from time
to time in form, in amounts and for insurance risks against which a prudent
tenant would protect itself in similar facilities in the general area of the
Premises. Tenant acknowledges and agrees that such property owned by Tenant
shall be at the sole risk and hazard of Tenant, and if the whole or any part
thereof shall be destroyed or damaged by fire, water or otherwise, or by the
leakage or bursting of water pipes, steam pipes, or other pipes, by theft or
from any other cause, no part of said loss or damage is to be charged to or be
borne by Landlord regardless of any fault of Landlord.

(b) All policies shall (i) be taken out with insurers reasonably acceptable to
Landlord, in form reasonably satisfactory to Landlord, (ii) include Landlord and
any mortgagee of Landlord as additional insureds, as their interests may appear,
and (iii) contain a provision that any coverage afforded thereby shall be
primary and noncontributing with respect to any insurance carried by Landlord,
and any insurance carried by Landlord shall be excess and non-contributing.
Landlord may upon thirty (30) days’ notice to Tenant require an increase of the
limits of the policies carried by Tenant if Landlord reasonably deems such
limits to be inadequate when compared to the then existing customary insurance
practice in the area. Tenant shall provide certificates of insurance in form
reasonably satisfactory to Landlord before the Commencement Date, and shall
provide certificates evidencing

 

14



--------------------------------------------------------------------------------

renewal at least ten (10) days before the expiration of any such policy. All
policies shall contain an endorsement requiring at least thirty (30) days’ prior
written notice to Landlord and any mortgagee of Landlord prior to any material
change, reduction, cancellation or other termination.

(c) Upon termination of this Lease pursuant to any casualty, Tenant shall retain
any proceeds attributable to Tenant’s personal property, trade fixtures, movable
partitions, equipment and Alterations not affixed to the Premises, but Tenant
shall immediately pay to Landlord any insurance proceeds received by Tenant
relating to any Alterations affixed to the Premises unless Landlord has required
their removal, which removal requirement Landlord shall convey to Tenant when
Tenant requests Landlord’s consent to such Alterations.

6.6 Right of Entry.

Subject to the provisions of Section 5.5 hereof, Tenant shall permit Landlord
and its agents to examine the Premises at reasonable times and to make any
repairs or replacements Landlord deems reasonably necessary; to remove, at
Tenant’s expense, after reasonable written notice to Tenant (except in the case
of an emergency in which no notice shall be required), any Alterations, signs,
curtains, blinds or the like not consented to by Landlord; and to show the
Premises to prospective tenants during the last nine (9) months of the Term and
to prospective purchasers and mortgagees at all times.

6.7 Payment of Taxes.

Tenant shall pay before delinquency all taxes levied against Tenant’s personal
property or trade fixtures in the Premises and any Alterations installed by or
on behalf of Tenant. If any such taxes are levied against Landlord or its
property, or if the assessed value of the Premises is increased by the inclusion
of a value placed on Tenant’s property, Landlord may pay such taxes, and Tenant
shall upon demand repay to Landlord the portion of such taxes resulting from
such increase. Tenant may bring suit against the taxing authority to recover the
amount of any such taxes, and Landlord shall cooperate therein. The records of
the City Assessor shall determine the assessed valuation, if available and
sufficiently detailed. If not so available or detailed, the actual cost of
construction shall be used.

6.8 Environmental Compliance.

Tenant shall not cause any hazardous or toxic wastes, hazardous or toxic
substances or hazardous or toxic materials (collectively, “Hazardous Materials”)
to be used, generated, stored or disposed of on, under or about, or transported
to or from, the Premises (collectively, “Hazardous Materials Activities”)
without first receiving Landlord’s written consent, which may be withheld for
any reason and revoked at any time. If Landlord consents to any such Hazardous
Materials Activities, Tenant shall conduct them in strict compliance (at
Tenant’s expense) with all applicable Regulations, as hereinafter defined, and
using all necessary and appropriate precautions. Landlord shall not be liable to
Tenant for any Hazardous Materials Activities by Tenant, Tenant’s employees,
agents, contractors, licensees or invitees, whether or not consented to by
Landlord. Tenant shall indemnify, defend with counsel acceptable to Landlord and
hold Landlord harmless from and against any claims, damages, costs and
liabilities arising out of Tenant’s Hazardous Materials Activities. For purposes
hereof, Hazardous Materials shall include but not be limited to substances
defined as “hazardous substances,” “toxic substances,” or “hazardous wastes” in
the federal Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended; the federal Hazardous Materials Transportation Act, as
amended; and the federal Resource Conservation and Recovery Act, as amended
(“RCRA”); those substances defined as “hazardous wastes” in the Massachusetts
Hazardous Waste Facility Siting Act, as amended (Massachusetts General Laws
Chapter 21D); those substances defined as “hazardous materials” or “oil” in
Massachusetts General Laws Chapter 21E, as amended; and as such substances are
defined in any regulations adopted and publications promulgated pursuant to said
laws (collectively, “Regulations”). Prior to using, storing or maintaining any
Hazardous Materials on or about the Premises, Tenant shall provide Landlord with
a list of the types and quantities thereof, and shall update such list as
necessary for continued accuracy. Tenant shall also provide Landlord with a copy
of any Hazardous Materials inventory statement required by any applicable
Regulations, and any update filed in accordance with any applicable Regulations.
If Tenant’s activities violate or create a risk of violation of any Regulations,
Tenant shall cease such activities immediately upon notice from Landlord. Tenant
shall immediately notify Landlord both by telephone and in writing of any spill
or unauthorized discharge of Hazardous Materials or of any condition
constituting an imminent hazard under any Regulations. Landlord, Landlord’s
representatives and employees may enter the

 

15



--------------------------------------------------------------------------------

Premises at any time during the Term after prior notice to inspect Tenant’s
compliance herewith, and may disclose any violation of any Regulations to any
governmental agency with jurisdiction. Nothing herein shall prohibit Tenant from
using minimal quantities of cleaning fluid and office supplies which may
constitute Hazardous Materials but which are customarily present in premises
devoted to office use, provided that such use is in compliance with all
applicable laws and subject to all of the other provisions of this Section 6.8.

ARTICLE VII—DEFAULT

7.1 Events of Default.

(a) The occurrence of any one or more of the following events (each, an “Event
of Default”) shall constitute a default hereunder by Tenant:

(i) The failure by Tenant to make any payment of Base Rent or additional rent or
any other payment required hereunder, as and when due, where such failure shall
continue for a period of five (5) business days after written notice thereof
from Landlord to Tenant.

(ii) (Intentionally omitted).

(iii) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in clauses (i) and (ii) above, where such failure shall
continue for a period of more than thirty (30) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty-day period and thereafter diligently prosecute such
cure to completion, which completion shall occur not later than ninety (90) days
from the date of such notice from Landlord.

(iv) The failure by Tenant or any guarantor of any of Tenant’s obligations under
this Lease to pay its debts as they become due, or Tenant or any such guarantor
becoming insolvent, filing or having filed against it a petition under any
chapter of the United States Bankruptcy Code, 11 U.S.C. Section 101 et seq. (or
any similar petition under any insolvency law of any jurisdiction), proposing
any dissolution, liquidation, composition, financial reorganization or
recapitalization with creditors, making an assignment or trust mortgage for the
benefit of creditors, or if a receiver, trustee, custodian or similar agent is
appointed or takes possession with respect to any property or business of Tenant
or such guarantor.

(b) In the event of any such default by Tenant, whether or not the Term shall
have begun, in addition to any other remedies available to Landlord at law or in
equity, Landlord shall have the immediate option, or the option at any time
while such default exists and without further notice, to terminate this Lease
and all rights of Tenant hereunder by notice to Tenant; and this Lease shall
thereupon come to an end as fully and completely as if the date such notice is
given were the date herein originally fixed for the expiration of the Term, and
Tenant shall then quit and surrender the Premises to Landlord, but Tenant shall
remain liable as hereinafter provided.

7.2 Damages.

(a) In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 or shall be otherwise terminated for breach of any
obligation of Tenant, Tenant covenants to pay forthwith to Landlord, as
compensation, the excess of the total rent reserved for the residue of the Term
over the rental value of the Premises for said residue of the Term. In
calculating the rent reserved there shall be included, in addition to the Base
Rent and all additional rent, the value of all other considerations agreed to be
paid or performed by Tenant for said residue. Tenant further covenants as an
additional and cumulative obligation after any such termination to pay
punctually to Landlord all the sums and perform all the obligations which Tenant
covenants in this Lease to pay and to perform in the same manner and to the same
extent and at the same time as if this Lease had not been terminated. In
calculating the amounts to be paid by Tenant under the immediately preceding
covenant Tenant shall be credited with any amount paid to Landlord as
compensation as in this Section 7.2 provided and also with the net proceeds of

 

16



--------------------------------------------------------------------------------

any rent obtained by Landlord by reletting the Premises, after deducting all
Landlord’s reasonable expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, fees for
legal services and expenses of preparing the Premises for such reletting, it
being agreed by Tenant that Landlord may (i) relet the Premises or any part or
parts thereof, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term and may grant such concessions and free rent as Landlord in
its sole judgment considers advisable or necessary to relet the same, and
(ii) make such alterations, repairs and decorations in the Premises as Landlord
in its sole judgment considers advisable or necessary to relet the same, and no
action of Landlord in accordance with the foregoing or failure to relet or to
collect rent under reletting shall operate or be construed to release or reduce
Tenant’s liability as aforesaid.

(b) In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 7.2, Landlord may by written notice to Tenant, at any time after this
Lease is terminated under any of the provisions contained in Section 7.1 or is
otherwise terminated for breach of any obligation of Tenant and before such full
recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of the Base Rent and additional rent
accrued under Sections 3.1 and 3.2 in the 12 months (discounted to present
value) ended next prior to such termination plus the amount of Base Rent and
additional rent of any kind accrued and unpaid at the time of termination and
less the amount of any recovery by Landlord under the foregoing provision of
this Section 7.2 up to the time of payment of such liquidated damages, similarly
discounted to present value.

(c) Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be provided, whether or not the amount
be greater, equal to, or less than the amount of the loss or damages referred to
above.

(d) Landlord’s remedies under this Lease are cumulative and not exclusive of any
other remedies to which Landlord may be entitled in case of Tenant’s breach or
threatened breach of this Lease. Landlord shall be entitled to the remedies of
injunction and specific performance with respect to any such breach.

ARTICLE VIII—CASUALTY AND EMINENT DOMAIN

8.1 Termination or Restoration; Rent Adjustment.

In case prior to or during the Term all or a substantial portion of the Premises
or the Building are damaged by fire or other casualty or by action of public or
other authority in consequence thereof, or taken by eminent domain or access to
the Building is eliminated by virtue of a taking by eminent domain or Landlord
receives compensable damage by reason of anything lawfully done in pursuance of
public or other authority to such an extent that it is reasonably determined by
the Landlord that the Premises or Building shall not be restored, this Lease
shall by notice to Tenant from Landlord terminate, which may be made
notwithstanding Landlord’s entire interest may have been divested.
Notwithstanding anything to the contrary contained herein, Landlord agrees not
to terminate this Lease unless Landlord is terminating the leases of similarly
affected Building tenants. The effective date of termination specified by
Landlord shall not be less than forty-five (45) nor more than ninety (90) days
after the date of notice of such termination. Further, during the Term, in the
event of (a) damage to the Premises which makes a material portion of the
Premises unfit for use and occupancy, or (b) damage to a material portion of the
common facilities necessary for the practical use and enjoyment of the Premises
(including, without limitation, any material portion of the common facilities
which provide access to the Premises), or (c) a permanent taking of a material
portion of the Premises, or (d) a permanent taking of a material portion of the
common facilities necessary for the practical use and enjoyment of the Premises
(including, without limitation, any material portion of the common facilities
which provide access to the Premises), Tenant may, by notice given to Landlord
within 30 days of such casualty or taking, notify Landlord of its desire to
terminate this Lease. If such a notice is given, this Lease shall terminate 90
days after such notice is given unless, in the case of (a) or (b) above, within
90 days of the giving of such notice, Landlord delivers to Tenant its
certification (a “Landlord’s Restoration Certification”) that the Landlord
intends to restore the Premises (including, without limitation, the Leasehold
Improvements) and the common facilities, as the case may be, to substantially
the condition they were in prior to such casualty or taking within 210 days of
the event giving rise to such notice (the “Outside Restoration Date”), and in
the case of (d) above, the

 

17



--------------------------------------------------------------------------------

Landlord intends to replace what remains of the common facilities by the Outside
Restoration Date so that Tenant will again be able to have the practical use and
enjoyment of the Premises to substantially the same extent as prior to such
taking. Unless terminated pursuant to the foregoing provision, this Lease shall
remain in full force and effect following any damage or taking, subject,
however, to the following provisions, and subject further to the additional
right of Tenant to terminate this Lease if the restoration of the Premises or
the common facilities has not occurred by the Outside Restoration Date (such
date being extended by the number of days, not to exceed 30 in the aggregate,
specified in a notice or notices given from time to time by Landlord to Tenant
prior to the then applicable Outside Restoration Date, of delays in completion
attributable to the occurrence of a Force Majeure Event). Tenant may not
exercise such additional right to terminate this Lease except within 30 days
after the Outside Restoration Date (as so extended by such a notice or notices).
Notwithstanding the foregoing, upon the occurrence of a casualty or taking of
the nature hereinabove described in clauses (a), (b), (c) or (d), which occurs
within the last thirty (30) months of the Term, Landlord and Tenant shall have
the option to terminate this Lease upon written notice to the other party.

If in any such case the Premises or any portion thereof are rendered unfit for
use and occupation or any portion of the common facilities necessary for the
practical use and enjoyment of the Premises are unavailable for use and this
Lease is not so terminated, Landlord shall use due diligence (following the
expiration of the period in which this Lease may be terminated pursuant to the
foregoing provisions of this Section 6.1.2), subject to the availability of
insurance proceeds and consent of the holders of any mortgages on the Property,
Building or both, to put the Premises, and any portion of the common facilities
necessary for the practical use and enjoyment of the Premises or in case of a
taking what may remain thereof (excluding in case of both damage and taking any
items installed or paid for by Tenant), into substantially the condition the
Premises were in prior to such casualty or taking. A just proportion of the
fixed rent and additional rent according to the nature and extent of the injury
shall be abated from the time of the damage or taking until the Premises or such
portion of the common facilities or such remainder shall have been put into
proper condition for use and occupation or until termination of this Lease, and
in case of a taking which permanently reduces the area of the Premises, a just
proportion of the fixed rent and additional rent shall be abated for the
remainder of the Term.

8.2 Eminent Domain Damages.

Landlord reserves to itself any and all rights to receive awards made for
damages to the Premises and Building and the leasehold hereby created, or any
one or more of them, accruing by reason of exercise of eminent domain or by
reason of anything lawfully done in pursuance of public or other authority.
Tenant hereby releases and assigns to Landlord all Tenant’s rights to such
awards, and covenants to deliver such further assignments and assurances thereof
as Landlord may from time to time request, hereby irrevocably designating and
appointing Landlord as its attorney-in-fact to execute and deliver in Tenant’s
name and behalf all such further assignments thereof. Nothing contained herein
shall be deemed to preclude Tenant from obtaining, or to give Landlord any
interest in, any separate award to Tenant for loss or damage to Tenant’s
removable personal property or Tenant’s relocation costs.

8.3 Temporary Taking.

In the event of any taking of the Premises or any part thereof for temporary
use, (i) this Lease shall be and remain unaffected thereby and rent shall not
abate, and (ii) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term.

ARTICLE IX—RIGHTS OF PARTIES HOLDING PRIOR INTERESTS

9.1 Lease Subordinate—Superior.

This Lease shall be subject and subordinate to the lien of any institutional
first mortgage (“Mortgage”) now or hereinafter placed on the Property, the
Building, or both, or any portion or portions thereof or interest therein, which
are separately and together hereinafter in this Article IX referred to as “the
mortgaged premises”, and to each advance made or hereafter to be made under any
Mortgage, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions therefor.

 

18



--------------------------------------------------------------------------------

In the event that any mortgagee or its successor in title shall succeed to the
interest of Landlord, then, Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
Landlord. Any claim by Tenant under the Lease against the mortgagee or such
successor shall be satisfied solely out of the mortgagee’s or such successor’s
interest in the Building and Tenant shall not seek recovery against or out of
any other assets of mortgagee or such successor. Notwithstanding the foregoing,
any mortgagee may at its election subordinate its Mortgage to this Lease without
the consent or approval of Tenant. This Section shall be self-operative. Tenant
agrees to execute and deliver promptly any commercially reasonable certificates
or instruments requested by Landlord or any mortgagee to carry out the
subordination and attornment agreements contained in this Section 9.1.

Notwithstanding anything in this Lease to the contrary, Landlord shall use
commercially reasonable efforts to obtain for Tenant from any current or future
mortgagee on the Building or the Property a non-disturbance agreement for the
benefit of Tenant, at Tenant’s cost, in a commercially reasonable form prepared
by such mortgagee, whereby the mortgagee agrees to recognize the rights of
Tenant under this Lease in the event of foreclosure of the Mortgage held by it,
so long as Tenant is not in default hereunder, after notice to Tenant and
expiration of applicable grace and cure periods.

9.2 Rights of Mortgagee to Cure.

No act or failure to act on the part of Landlord which would entitle Tenant,
under the terms of this Lease or as a matter of law, to be released from
Tenant’s obligations hereunder or to terminate this Lease shall result in a
release of such obligations or a termination of this Lease unless Tenant first
gives written notice of and a specific description of Landlord’s act or failure
to act to Landlord’s mortgagees of whom Tenant has been given written notice by
Landlord, if any, and such mortgagee fails to cure such default within thirty
(30) days after receipt of such notice. However, if such cure reasonably
requires more than thirty days to effect, such mortgagee shall have such
additional time as is reasonably necessary in the circumstances, including time
to take possession of the Property. This section shall not impose any obligation
on any such mortgagee. Landlord shall, from time to time, notify Tenant as to
the identity of Landlord’s mortgagees; provided, however, that Tenant’s
execution of estoppel certificates, nondisturbance agreements or similar
agreements which identify Landlord’s mortgagee shall be deemed to be notice to
Tenant hereunder.

ARTICLE X—MISCELLANEOUS

10.1 Representations by Tenant.

Each party represents and warrants to the other party that those persons
executing this Lease on its behalf are duly authorized to execute and deliver
this Lease on its behalf, and that this Lease is binding upon such party in
accordance with its terms and upon execution of this Lease, each party shall
deliver evidence of such authority to the other party in form satisfactory to
the other party.

10.2 Notices.

Any notice required or permitted hereunder shall be in writing. Communications
shall be addressed to Landlord at Landlord’s Address and to Tenant at Tenant’s
Address if prior to the Commencement Date and to Tenant at the Premises if
following the Commencement Date. Any communication so addressed shall be deemed
duly given when delivered by hand, one day after being sent by Federal Express
(or other guaranteed one day delivery service) or three days after being sent by
registered or certified mail, return receipt requested. Either party may change
its address by giving notice to the other.

10.3 No Waiver or Oral Modification.

No provision of this Lease shall be deemed waived by Landlord or Tenant except
by a signed written waiver. No consent to any act or waiver of any breach or
default, express or implied, by Landlord or Tenant, shall be construed as a
consent to any other act or waiver of any other breach or default. Landlord’s
failure to enforce any covenant or condition of this Lease shall not be deemed a
waiver thereof, and its failure to enforce any of the Rules

 

19



--------------------------------------------------------------------------------

and Regulations against Tenant or any other tenant in the Building shall not be
deemed a waiver thereof. The receipt by Landlord of any rent with knowledge of
the breach of any covenant of this Lease shall not be deemed a waiver of such
breach, and the acceptance of any rental payment in any amount less than the
full sum due shall not constitute a waiver of any claim to the remaining
balance. This Lease may not be changed or amended orally, but only by written
instrument signed by both parties hereto.

10.4 Partial Invalidity.

If any provision of this Lease, or the application thereof in any circumstances,
shall to any extent be invalid or unenforceable, the remainder of this Lease
shall not be affected thereby, and each provision hereof shall be valid and
enforceable to the fullest extent permitted by law.

10.5 Certain Landlord Remedies.

If Tenant fails to perform any obligation hereunder after notice to Tenant and
expiration of applicable grace and cure periods, Landlord may, upon ten
(10) days prior written notice to Tenant (except in the case of emergency in
which case no notice shall be required), enter the Premises and perform it on
Tenant’s behalf. In so doing, Landlord may make any payment of money or perform
any other act. All sums so paid by Landlord, and all incidental out-of-pocket
costs and expenses, shall be considered additional rent under this Lease and
shall be payable to Landlord within ten (10) days of demand, together with
interest from the date of demand to the date of payment at the “Interest Rate.”
For purposes of this Lease, the Interest Rate shall mean the lesser of the
maximum interest rate permitted by law or three (3) percentage points above the
then prevailing prime rate as set by Bank of America in its main office in
Boston, MA (or, if such bank ceases to exist, the then largest bank in the
Commonwealth of Massachusetts).

10.6 Tenant’s Estoppel Certificate.

Within ten (10) days after written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a written statement certifying (a) that this
Lease is unmodified and in full force and effect, or is in full force and effect
as modified and stating the modifications; (b) the amount of Base Rent and the
date to which Base Rent and additional rent have been paid in advance; (c) the
amount of any security deposited with Landlord; and (d) that, to the best of
Tenant’s actual knowledge, Landlord is not in default hereunder or, if Landlord
is claimed to be in default, stating the nature of any claimed default, and
(e) such other matters as may be reasonably requested by Landlord. Any such
statement may be relied upon by a purchaser, assignee or lender. Tenant’s
failure to execute and deliver such statement within the time required shall be
a default under this Lease and shall also be conclusive upon Tenant that
(1) this Lease is in full force and effect and has not been modified except as
represented by Landlord; (2) there are no uncured defaults in Landlord’s
performance and Tenant has no right of offset, counterclaim or deduction against
rent; and (3) not more than one month’s Base Rent has been paid in advance. In
connection with any Transfer of this Lease or major corporate financing by
Tenant, Landlord shall, within twenty (20) days after written request by Tenant,
acknowledge and deliver to Tenant a written statement containing substantially
similar certifications regarding Tenant to those listed above regarding Landlord
(provided that Tenant reimburses Landlord for its reasonable legal and other
expenses in connection with such request).

10.7 Waiver of Subrogation.

Notwithstanding anything to the contrary contained in this Lease, Landlord and
Tenant each hereby waive on behalf of itself and its property insurers (none of
which shall ever be assigned any such claim or be entitled thereto due to
subrogation or otherwise) all rights of recovery, claim, action or cause of
action against the other and against the officers, employees, agents, and
representatives of the other, on account of loss by or damage to the waiving
party or its property or the property of others under its control, if such loss
or damage is of such a nature as is actually insured against under any insurance
policy that either may have in force at the time of the loss or damage or is
required to be insured against by the waiving party hereunder whether or not
such insurance is actually maintained and regardless of the cause or origin,
including, in every instance, negligence by the other party hereto, its agents,
officers, partners or employees. Each party shall notify its insurers that the
foregoing waiver is contained in this Lease. Landlord and Tenant shall cause
each insurance policy obtained by each of them to provide that the insurer
waives all right of recovery by way of subrogation against either Landlord or
Tenant in connection with any loss or damage covered by such policy.

 

20



--------------------------------------------------------------------------------

10.8 All Agreements; No Representations.

This Lease contains all of the agreements of the parties with respect to the
subject matter hereof and supersedes all prior dealings between them with
respect to such subject matter. Each party acknowledges that the other has made
no representations or warranties of any kind except as may be specifically set
forth in this Lease.

10.9 Brokerage.

Each party represents and warrants that it has not dealt with any real estate
broker or agent in connection with this Lease or its negotiation other than the
“Brokers” identified in Section 1.2 who shall be paid by Landlord pursuant to a
separate agreement. Each party shall indemnify the other and hold it harmless
from any cost, expense, or liability (including costs of suit and reasonable
attorneys’ fees) for any compensation, commission or fees claimed by any other
real estate broker or agent in connection with this Lease or its negotiation by
reason of any act or statement of the indemnifying party.

10.10 Successors and Assigns.

This Lease shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, that the
original Landlord named herein and each successive owner of the Premises shall
be liable only for obligations accruing during the period of their respective
ownership; provided further, that Tenant’s right to make a Transfer shall always
be governed by Section 6.3 hereof.

10.11 Construction of Document.

This Lease shall be construed, governed and enforced according to the laws of
the state where the Property is located. In construing this Lease, section
headings shall be disregarded. Any recitals herein or riders or exhibits
attached hereto are hereby incorporated into this Lease by this reference. Time
is of the essence of this Lease and every provision contained herein. The
parties acknowledge that this Lease was freely negotiated by both parties, each
of whom was represented by counsel; accordingly, this Lease shall be construed
according to the fair meaning of its terms, and not against either party.

10.12 Disputes Provisions.

(a) If either Landlord or Tenant institutes any action to enforce the provisions
of this Lease or to seek a declaration of rights hereunder, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and court costs as
part of any award.

(b) Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim (excluding mandatory counterclaims) brought by either of the
parties hereto against the other, on or in respect to any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant hereunder, Tenant’s use or occupancy of the Premises, and/or
claim of injury or damage.

10.13 Surrender.

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, operate as an assignment to it of any or all subleases or
subtenancies.

 

21



--------------------------------------------------------------------------------

10.14 Holdover.

If Tenant holds over in occupancy of the Premises after the expiration of the
Term, Tenant shall become a tenant at sufferance only, at a pro rated rental
rate equal to one hundred fifty (150%) percent of the Rent in effect at the end
of the Term, and otherwise subject to the terms and conditions herein specified,
so far as applicable, and shall be liable for all damages sustained by Landlord
on account of such holding over. This Section shall not operate as a waiver of
any right of reentry provided in this Lease, and Landlord’s acceptance of rent
after expiration of the Term or earlier termination of this Lease shall not
constitute consent to a holdover or result in a renewal. If Tenant fails to
surrender the Premises upon the expiration of the Term or earlier termination
despite demand by Landlord to do so, Tenant shall indemnify and hold Landlord
harmless from all loss or liability, including, without limitation, any claim
made by any succeeding tenant resulting from such failure.

10.15 Late Payment.

Tenant acknowledges that the late payment by Tenant to Landlord of any sums due
under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to ascertain. Therefore, if any monthly payment is not paid on or by the date it
is due more than once during any twelve (12) month period, Tenant shall pay to
Landlord an administrative fee equal to five (5%) percent of the unpaid amount.
In addition, Tenant shall pay to the Landlord interest at a rate of 2% plus the
prime rate per annum published as such in the Wall Street Journal on all sums
whatever becoming due under this lease, and not paid within five (5) days after
their due date, if called upon the Landlord to do so. Landlord’s acceptance of
any late charge or interest shall not constitute a waiver of Tenant’s default
with respect to the overdue amount.

10.16 Force Majeure.

If Landlord or Tenant is prevented from or delayed in performing any act
required of it hereunder, and such prevention or delay is caused by strikes,
labor disputes, inability to obtain labor, materials, or equipment, inclement
weather, acts of God, governmental restrictions, regulations, or controls,
judicial orders, enemy or hostile government actions, civil commotion, fire or
other casualty, or other causes beyond such party’s reasonable control
(collectively, “Force Majeure”), the performance of such act shall be excused
for a period equal to the period of prevention or delay. A party’s financial
inability to perform its obligations shall in no event constitute Force Majeure.
Nothing in this section shall excuse or delay Tenant’s obligation to pay any
rent or other charges due under this Lease.

10.17 Limitation On Liability.

In consideration of the benefits accruing hereunder, Tenant hereby covenants and
agrees that, in the event of any actual or alleged failure, breach or default
hereunder by Landlord:

(a) The obligations of Landlord and Tenant under this Lease do not constitute
personal obligations of the trustees, individual partners, directors, officers
or shareholders of either Landlord or Tenant, Landlord’s or Tenant’s beneficiary
or any constituent partner of Landlord’s or Tenant’s beneficiary, and neither
Landlord nor Tenant shall seek recourse against the trustees, partners,
directors, officers or shareholders of the other party, the other party’s
beneficiary or any constituent partner of the other party’s beneficiary or any
of their personal assets for satisfaction of any liability with respect to this
Lease.

(b) Tenant’s sole and exclusive remedy shall be against the Landlord’s interest
in the Property.

(c) Neither Landlord’s beneficiary nor any constituent partner of Landlord’s
beneficiary shall be sued, named as a party in any suit or action, or served
with process therein (except if necessary to secure jurisdiction), and neither
Landlord’s beneficiary nor any constituent partner of Landlord’s beneficiary
shall be required to respond to any service of process.

(d) No judgment will be taken against Landlord’s beneficiary nor any constituent
partner of Landlord’s beneficiary, and no writ of execution will be levied
against the assets of Landlord’s beneficiary or any such partner.

 

22



--------------------------------------------------------------------------------

(e) These covenants and agreements are enforceable both by Landlord and also by
Landlord’s beneficiary, any constituent partner of Landlord’s beneficiary, and
shall bind Tenant and its successors and assigns.

(f) Notwithstanding any provision of this Lease to the contrary (including,
without limitation, any indemnification provision), in no event shall Landlord,
Tenant or any of their directors, officers, shareholders, employees, advisers or
agents be responsible for interruption or loss of business, income or profits,
or any other consequential, indirect or special damages.

10.18 Submission Not An Option.

The submission of this Lease or a summary of some or all of its provisions for
examination by Tenant does not constitute a reservation of the Premises for
Tenant or an offer to lease the Premises to Tenant or the grant of an option for
the Premises to Tenant, notwithstanding any contrary provision of statutory or
common law.

10.19 Security Deposit.

Tenant agrees that the Security Deposit shall be in the form of a letter of
credit to be delivered upon the execution of this Lease, the letter of credit
shall be an irrevocable letter of credit (the “Letter of Credit”), issued in a
form and by a bank reasonably approved by Landlord (the “Bank”) in the amount of
the Security Deposit. Without limiting the generality of the foregoing, the
Letter of Credit shall name Landlord as the beneficiary and provide that it may
be negotiated or drawn against upon the furnishing of a statement to the Bank,
from an authorized officer or agent of Landlord, that the Letter of Credit is
being drawn upon in accordance with the terms of this Lease. Landlord shall hold
the Letter of Credit as security for the performance by Tenant of all
obligations on the part of Tenant to be kept and performed. Landlord shall have
the right, from time to time upon an Event of Default that remains uncured,
without prejudice to any other remedy Landlord may have on account thereof, to
draw upon the Letter of Credit and apply such funds to Landlord’s damages
arising from any Event of Default on the part of Tenant, in which event Tenant
shall restore the balance of the Letter of Credit to the amount required
hereunder. Tenant shall maintain the Letter of Credit, or a substitute Letter of
Credit from a bank reasonably approved by Landlord, in accordance with the terms
hereof, in full force and effect at all times during the entire Term and for a
period of thirty (30) days thereafter (the last day of such 30 day period shall
be referred to herein as the “Return Date”).

If the Letter of Credit shall expire before the Return Date, Tenant shall
replace the Letter of Credit deposited with Landlord by providing Landlord with
a substitute Letter of Credit at least thirty (30) days prior (each such 30th
day prior being referred to herein as a “Change Date”) to the expiration date of
then effective Letter of Credit being held by Landlord, in the applicable amount
required hereby. Any failure by Tenant to provide such a substitute Letter of
Credit shall be an Event of Default under this Lease for which there shall be no
grace period and shall entitle Landlord to draw on all funds available under the
Letter of Credit then being held by Landlord as amounts due hereunder and hold
the same as security for Tenant’s performance of its obligations under this
Lease. The Security Deposit shall not be used by Tenant as a payment of rent due
for the final months of the Term.

10.20 Evidence of Authority.

Simultaneously with the execution hereof, Tenant shall deliver to Landlord
evidence, satisfactory to Landlord’s counsel, as to the authority of the persons
executing this Lease on behalf of Tenant to enter into, execute, deliver and
bind Tenant to this Lease.

10.21 Relocation.

Intentionally omitted

 

23



--------------------------------------------------------------------------------

10.22 Notice of Lease.

Tenant agrees not to record this Lease, but upon request of either party, both
parties shall execute and deliver a notice of this Lease in form appropriate for
recording or registration, and if this Lease is terminated before the Term
expires, an instrument in such form acknowledging the date of termination.

10.23 Option to Extend. Provided that Tenant is not in default of the
performance or observation of any of the terms or provisions of this Lease after
notice to Tenant and expiration of applicable grace and cure periods (as defined
in Section 7.1 herein), Tenant may elect to extend the Term of this Lease for
one (1) additional period of five (5) years (the “Extension Term”), by giving
Landlord notice of such election no later than twelve (12) months prior to the
expiration of the initial Term. Such extension shall be upon the terms,
covenants, and conditions contained in this Lease except that Tenant shall have
no further right to extend the Term and that the Base Rent for the Extension
Term shall be at fair market rent for comparable space in comparable properties
in the Watertown area taking into account all relevant factors.

If Landlord and Tenant are unable to agree on the amount of such fair market
rent by the date that is thirty (30) days after the date of Tenant’s election
notice based on rental rates and terms for comparable space in the Greater
Boston area, then Landlord shall promptly specify in writing the rent (the
“Landlord’s Rental Rate”) at which Landlord is willing to lease the Premises for
the Extension Term and Tenant shall promptly specify in writing the rent ( the
“Tenant’s Rental Rate”) which Tenant is willing to pay for the Premises for the
Extension Term and the amount of the fair market rent shall be established by
appraisal in the following manner. The Landlord and Tenant shall each appoint
one appraiser and the two appraisers so appointed shall determine the fair
market rent within thirty days of Tenant’s election notice. If such appraisers
are unable to agree on the amount of such fair market rent within such 30-day
period, they shall appoint a third appraiser within ten (10) days of the
expiration of such period, who shall be instructed to select, as between the
rents chosen by the two appraisers, the rent that is closest to the third
appraiser’s estimate of Fair Market Rent. The fair market rent shall be the
amount so selected by the third appraiser and shall be conclusive on the
Landlord and Tenant.

Each party shall bear the cost of its appraiser, and the cost of the third
appraiser shall be split equally between parties. The third appraiser’s estimate
shall be based on the data supplied and used by the original two appraisers and
the findings made by the third appraiser shall be set forth in writing.

(SIGNATURES APPEAR ON NEXT PAGE)

 

24



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.

 

LANDLORD:     Farley White Aetna Mills, LLC

 

    /s/ Roger W. Altreuter    

By: Roger W. Altreuter

Its: Manager

 

TENANT:     pSivida Corp.

 

    /s/ Lori Freedman    

By: Lori Freedman

Its: Vice President, Corporate Affairs,

      General Counsel & Secretary

 

25



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

The Premises consists of a portion of the third (3rd) floor as shown on the
attached Plan.

 

LOGO [g616544g34z73.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

LEASEHOLD IMPROVEMENTS

Landlord shall, at Landlord’s sole expense, renovate the Premises using building
standard materials and in accordance with the plan entitled “Test Fit option 7 –
Floor 3,” prepared by Spagnolo Gisness & Associates, Inc., dated October 22,
2013, and the Standard Estimate Report dated July 30, 2013.



--------------------------------------------------------------------------------

EXHIBIT C

CLEANING SERVICES

I. CLEANING

A. Office Area

Daily: (Monday through Friday 6:00-10:00 p.m.; holidays excepted).

 

  1. Empty and clean all waste receptacles and ash trays and remove waste
materials from the premises; wash receptacles as necessary.

 

  2. Sweep and dust mop all uncarpeted areas using a dust-treated mop.

 

  3. Vacuum all rugs and carpeted areas.

 

  4. Hand dust and wipe clean with treated cloths all horizontal surfaces
including furniture, office equipment, window sills, door ledges, chair rails,
and convector tops, within normal reach.

 

  5. Wash clean all water fountains.

 

  6. Remove and dust under all desk equipment and telephone and replace same.

 

  7. Wipe clean all brass and other bright work.

 

  8. Hand dust all grill work within normal reach.

 

  9. Upon completion of cleaning, all lights will be turned off and doors
locked, leaving the premises in an orderly condition.

Quarterly:

Dusting not reached in daily cleaning to include:

 

  a. Dusting all pictures, frames, charts, graphs, and similar wall hangings.

 

  b. Dusting all vertical surfaces, such as walls, partitions, doors, and ducts.

 

  c. Dusting of all pipes, ducts, and high moldings.

 

  d. Dusting of all venetian blinds.

B. Lavatories (Common Area)

Daily: (Monday through Friday, inclusive; holidays excepted).

 

  1. Sweep and damp mop floors.

 

  2. Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping, and toilet seat hinges.

 

  3. Wash both sides of all toilet seats.

 

  4. Wash all basins, bowls, and urinals.

 

  5. Dust and clean all powder room fixtures.

 

  6. Empty and clean paper towel and sanitary disposal receptacles.

 

  7. Remove waste paper and refuse.

 

  8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers; materials to be furnished to landlord.

 

  9. A sanitizing solution will be used in all lavatory cleaning.

Monthly:

 

  1. Machine scrub lavatory floors.

 

  2. Wash all partitions and tile walls in lavatories.



--------------------------------------------------------------------------------

C. Main Lobby, Elevators, Building Exterior, and Corridors.

Daily: (Monday through Friday, inclusive, holidays excepted).

 

  1. Sweep and wash all floors.

 

  2. Wash all rubber mats.

 

  3. Clean elevators, wash or vacuum floors, wipe down walls and doors.

 

  4. Spot clean any metal work inside lobby.

 

  5. Spot clean any metal work surrounding building entrance doors.

D. Tenant requiring services in excess of those described above shall request
same through landlord, at the Tenant’s expense.



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

 

A. The entrances, lobbies, passages, corridors, elevators, halls, courts,
sidewalks, vestibules, and stairways shall not be encumbered or obstructed by
Tenant, Tenant’s agents, servants, employees, licensees or visitors or used by
them for any purposes other than ingress or egress to and from the Premises.

 

B. The moving in or out of all safes, freight, furniture, or bulky matter of any
description shall take place during the hours which Landlord may determine from
time to time. Landlord reserves the right to inspect all freight and bulky
matter to be brought into the Building and to exclude from the Building all
freight and bulky matter which violates any of these Rules and Regulations.
Landlord reserves the right to have Landlord’s structural engineer review
Tenant’s floor loads on the Premises at Tenant’s expense.

 

C. Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall not at any time place, leave or discard any rubbish, paper, articles, or
objects of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Building. No animals or birds shall be brought
or kept in or about the Building excluding seeing eye dogs. Bicycles shall not
be permitted in the Building.

 

D. Tenant shall not place objects against glass partitions or doors or windows
or adjacent to any common space which are visible from the Building corridors or
from the exterior of the Building and will promptly remove the same upon notice
from Landlord.

 

E. Tenant shall not make noises, cause disturbances, create vibrations, odors or
noxious fumes or use or operate any electric or electrical devices or other
devices that emit sound waves or are dangerous to other tenants and occupants of
the Building or can be felt, heard or experienced by other tenants or in common
areas or that would interfere with the operation of any device or equipment or
radio or television broadcasting or reception from or within the Building or
elsewhere, or with the operation of roads or highways in the vicinity of the
Building, and shall not place or install any projections, antennae, aerials, or
similar devices inside or outside of the Premises.

 

F. Landlord may place reasonable restrictions on any cooking in the Premises
excluding the use of microwaves in kitchenette areas.

 

G. Tenant shall not use the Premises: (a) for lodging, manufacturing or for any
immoral or illegal purposes; (b) to engage in the manufacture or sale of, or
permit the use of spirituous, fermented, intoxicating or alcoholic beverages on
the Premises; (c) to engage in the manufacture or sale of, or permit the use of,
any illegal drugs on the Premises; or (d) for any retail use.

 

H. No awning, antennas or other projections shall be attached to the outside
walls or windows. No curtains, blinds, shades, screens or signs other than those
furnished by Landlord shall be attached to, hung in, or used in connection with
any window or door of the Premises. Existing window treatments shall remain in
place.

 

I. No signs, advertisement, object, notice or other lettering shall be
exhibited, inscribed, painted or affixed on any part of the outside or inside of
the Premises if visible from outside of the Premises.

 

J. Tenant shall not use the name of the Building or use pictures or
illustrations of the Building in advertising or other publicity without prior
written consent of Landlord. Landlord shall have the right to prohibit any
advertising by Tenant which, in Landlord’s opinion, tends to impair the
reputation of the Building or its desirability for offices, and upon written
notice from Landlord, Tenant will refrain from or discontinue such advertising.

 

K. Landlord will furnish door keys for doors in the Premises at the Commencement
of the Lease. All tenant keys must be on the building master. Tenant shall not
affix additional locks on doors and shall purchase duplicate keys only from
Landlord. In the event of the loss of any keys so furnished by Landlord, Tenant
shall pay to Landlord the cost thereof. At lease termination keys to all keyed
locksets must be returned to landlord.



--------------------------------------------------------------------------------

L. Tenant shall cooperate and participate in all security programs affecting the
Building.

 

M. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Premises closed and secured.

 

N. Tenant shall not make any room-to-room canvas to solicit business from other
tenants in the Building, and shall not exhibit, sell or offer to sell, use, rent
or exchange any item or services in or from the Premises. Canvassing, soliciting
and peddling in the Building are prohibited and Tenant shall cooperate to
prevent the same. Peddlers, solicitors and beggars shall be reported to the
Management Office.

 

O. Tenant shall not mark, paint, drill into, or in any way deface any part of
the Building or Premises. No boring, driving of nails or screws, cutting or
stringing of wires shall be permitted, except with the prior written consent of
Landlord, and as Landlord may direct. Tenant shall not install any resilient
tile or similar floor covering the Premises. The use of cement or other similar
adhesive material is expressly prohibited.

 

P. Tenant shall not waste electricity or water and agrees to cooperate fully
with Landlord to assure the most effective operation of the Building’s heating
and air conditioning. Tenant shall keep corridor doors closed except when being
used for access.

 

Q. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein.

 

R. No smoking shall be permitted in any portion of the Building (including the
Premises and all common areas within the Building). Landlord may also limit
smoking in exterior areas to such location or locations as Landlord may
designate from time to time. No sale or distribution of tobacco or tobacco
products shall be permitted anywhere in the Building or on the Lot or any other
facilities operated in connection with the Building or the Lot.

 

S. Building employees shall not be required to perform, and shall not be
requested by any tenant or occupant to perform, any work outside of their
regular duties, unless under specific instructions from the office of the
Building Manager.

 

T. Tenant contractors must provide a certificate of insurance meeting all
requirements prior to any work commencing. Landlord should receive certificate
with additional insured at least three days before work starts.

 

U. Off-hour work by tenant contractor requires that a person representing the
landlord be present in work area. Tenant will be billed back for labor hours.

 

V. Tenant’s contractors must adhere to the Hot Works Program whenever any
welding, cutting, burning, spark producing work is being done. Hot works permit
can be obtained from site engineer. You will also be required to provide a fire
watch, one hour after hot work has been completed to ensure no fire exist.

 

W. Landlord is not responsible for tenant owned supplemental equipment. Service
will be provided at an additional cost.

 

X. Tenant is not allowed to install vending machines in their space.

 

Y. To mitigate the risk of uncontrolled leaks, the following plumbing
installations must have provisions for automatic shutoff with audible alarm and
leak sensor; dishwashers, hot water heaters, coffee makers, drinking water
filters, ice machines and any other appliances connected to live water supply.
The choice of sensor and shutoff device must be approved by the property
management company prior to installation. All shutoffs must be in copper piping.



--------------------------------------------------------------------------------

Z. Tenant will be responsible for managing the allocation of parking spots for
the northern and southern parking lots. Tenant is to be in accordance with the
lease pertaining to the specific amount of parking spots on the southern and
northern lots. Landlord has right to oversee parking regulations and will inform
Tenant if there is an issue. Landlord reserves the right to tow any vehicle that
does not conform to these guidelines.

 

AA. The use of abutting Massachusetts Department of Conservation (MDC) lot will
be at the sole risk of the individual.